DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 12 April 2022 has been received and entered. Claims 7 and 18 have been amended and claims 1-6, 8 and 13-14 have been canceled. Claims 7, 9-12 and 15-18 are currently pending in the instant application. Claims 9-10 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 July 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 12 April 2022 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 November 2021 has been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoybye et al. (Growth Hormone and IGF Res.  25:  201-206, 2015) in view of Cleland et al. (J Pharm Sci  101:  2744-2754, 2012) and Handok-Genexine (long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trial in Europe, 2013).
Hoybye et al. teach that growth hormone has been used for the treatment of growth hormone deficiency in children and adults for more than three decades.  Hoybye et al. teach that a number of long-acting formulations of growth hormone have been developed in order to reduce the number of daily subcutaneous injections necessary for GH therapy.  Hoybye et al. teach that long-acting formations of GH fall into a number of categories including Nutropin depot, Pegylated formulations, prodrug formulations and GH fusion technology (i.e. VRS-317 and GX-H9).  Table 1 at page 202 lists a number of long-acting growth hormone formulations, including GX-H9 (in Phase 2 studies in adults in 2015).  GX-H9 is described as a recombinant human growth hormone fused to hybrid Fc.  The fusion minimizes the loss of bioactivity of the drug molecule and the modified Fc prevents the adverse immunogenicity and cleavage by enzymes. (see page 204, column 2, 4.4.5).  Hoybye et al. does not teach dosages or dosing regiments for GX-H9.
Handok-Genexine teach a long-acting human growth hormone molecule which is called GX-H9.  GX-H9 is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule.  GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes such as treatment of dwarfism.  Handok-Genexine does not teach therapeutic dosages or dosing regiments.
Cleland et al. teach a recombinant human growth hormone fusion protein (VRS-317) and methods of determining therapeutic dosages and dosing regiments.  VRS-317 is a long-acting growth hormone molecule which is growth hormone fused to long unstructured hydrophilic sequences of amino acids to increase the half-life of the protein (see page 2745, column 1, last full paragraph).  Cleland et al. teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, column 2).  Cleland et al. also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750).  Cleland et al. teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751).  Cleland et al. do not teach methods of treating with GX-H9 or dosages or dosing regiments for GX-H9.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 because Handok-Genexine teach that GX-H9 is a long-acting human growth hormone molecule which is an antibody fusion protein with growth hormone comprising human growth hormone and a hybrid immunoglobulin Fc molecule and growth hormone is used to treat growth hormone deficiency.  Additionally, Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes.  While Handok-Genexine do not teach specific dosages of GX-H9, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  Such methods are routine in the art as evidenced by Cleland et al.  One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al. to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al.  Therefore, the invention as a whole would have been prima facie obvious, absent evidence to the contrary.

Response to Arguments
At page 6 of the response, Applicant repeats previous arguments regarding the claimed dosage for GX-H9 and that VRS-317 is structurally different from GX-H9, as well as summarizing the Examiner’s previous response.
At page 7 of the response Applicant argues that “the animal study of Cleland does not provide reasonably sufficient guidance or indicative for safe and effective doses of GS-H9, as animal study does not provide sufficient guidance for safe and effective doses of conjugate drugs for human clinical study, as evidenced in the case of VRS-317’s doses in human study as well as by the subsequent termination of VRS-317 human study due to insufficient efficacy despite the teaching of Cleland”.  Applicant asserts that the termination of the human study of VRS-317 due to insufficient efficacy are clear evidence showing the lack of unreasonable expectation of success for arriving at the claimed method employing Gx-H9 by following Cleland.
Applicant’s argument has been fully considered, but is not found persuasive.  Applicant’s characterization of VRS-317’s efficacy appears to be misplaced.  Applicant previously referred to Rayham Lal (2019) which discussed phase trials of various growth hormone drugs, including VRS-317.  In this reference, it was stated that the phase trial for VRS-317 was “discontinued due to inferiority to daily recombinant human growth hormone in increasing adult height”.  This is not the same thing as “insufficient efficacy” as alleged by Applicant.  The fact that the researchers running the phase study decided to discontinue the study because the results were not superior to a known therapy does not mean that the efficacy was not consistent with being able to determine an effective dosage to provide a therapeutic result.  As previously noted,  Cleland was not cited or relied upon for the data obtained from VRS-317.  Rather, Cleland was relied upon because Cleland teach methods of determining therapeutic dosages and dosing regiments for a GH therapeutic, VRS-317, which is also a long-acting growth hormone molecule.  Following the guidance of Cleland using the methodology which was used for VRS-317, the skilled artisan would be able to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  The methodology is applicable to any growth hormone molecule that one might wish to determine effective dosages and dosage ranges. Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  
Applicant refers to a Declaration by BokJin Hyun filed 12 April 2022.
The Declaration under 37 CFR 1.132 filed 12 April 2022 is insufficient to overcome the rejection of claims 7, 11-12 and 15-18 based upon Hoybye et al. (Growth Hormone and IGF Res.  25:  201-206, 2015) in view of Cleland et al. (J Pharm Sci  101:  2744-2754, 2012) and Handok-Genexine (long-Acting hGH Therapeutic “GX-H9” Receives Approval for Phase I Trial in Europe, 2013) as set forth in the last Office action because:  the claimed invention to treat growth hormone deficiency in a subject in need thereof with a human growth hormone fusion protein GX-H9 is obvious over the teaching of Handok-Genexine which teaches that GX-H9 is a long-acting human growth hormone molecule used to treat growth hormone deficiency and is administered once or twice a month for therapeutic purposes.  While Handok-Genexine do not teach specific dosages of GX-H9, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  Such methods are routine in the art as evidenced by Cleland et al.  One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al. to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al.  
At paragraph 12, Declarant asserts that one of ordinary skill in the art would not have a reasonable expectation of success to arrive at the method described in claims 7, 11, 12 and 15-18.  At paragraph 13, Declarant asserts that determining a safe and effective dose for biological compound such as growth hormone-Fc conjugate or immunoconjugates is difficult and that pharmaceutical effects or pharmacokinetics of a drug vary depending on the compound and data of one conjugate is not a predictable indicator or guidance for another conjugate.  In paragraph 14, Declarant points out the differences in Cleland’s VRS-317 and the GX-H9 of the instant claims concludes at page 5 of the Declaration that the pharmacokinetic profile and pharmacological effects of GX-H9 are different from that of VRS-317 and therefore, there is unpredictability and insufficient guidance by Cleland in determining the safe and effective doses of GX-H9.
In response to the statements and conclusions in the Declaration, it is clear that the Declarant is not understanding the basis of the rejection.  The rejection is not based on predicting or determining the effective dosage of GX-H9 based on the effective dosage of VRS-317.  Cleland used a specific methodology for arriving at an effective dosage for a long-acting growth hormone molecule, VRS-317.  It is this methodology that is being referenced in the instant rejection.  It is the examiner’s position that one of ordinary skill in the art would have a reasonable expectation of success in using the methodology of Cleland to determine therapeutic dosages and dosing regiments for GX-H9 because such methodology was determined to be effective for VRS-317, which is another long-acting growth hormone molecule.  Cleland et al. teach pharmacokinetic experiments to determine absorption and bioavailability and to assess dose linearity and plasma concentrations for given dosages (see page 2746, column 2).  Cleland et al. also administered a number of different dosages over a period of time to evaluate the pharmacokinetics of VRS-317 as compared to recombinant GH, including measuring IGF responses to the administration (see page 2747) as well as evaluating pharmacodynamics (see page 2750).  Such methodology could be applied to any other growth hormone compound as the methodology is not specific to VRS-317.  Cleland et al. teach that determination of dosages and dosing regiments was achieved for VRS-317 which provide an equivalent response to standard administration of recombinant human growth hormone, including using IGF-I response as a measure of determining effective dosing (see page 2751).  Again, these same methods could be performed with a different GH compound, such as GX-H9 to arrive at effective dosages and dosing regiments, absent evidence to the contrary.
At page 7 of the Declaration, Declarant argues that animal studies do not provide sufficient guidance for doses for human clinical studies.
While it is well known that animal research may be a poor predictor of human experience, Declarant has pointed to nothing in the cited references which would suggest that administration of GX-H9 would not elicit growth hormone effects or that using the methodology of Cleland et al. would not generate the data necessary to determine a therapeutically effective dosage and dosing regimen.  In fact, Declarant points to Table 1 at page 9 which demonstrates that those of ordinary skill in the art recognize that animal doses can be converted to human equivalent doses based on body surface area.  In light of this disclosure, it is unclear where the unpredictability in the claimed method would originate.  
At page 10 of the Declaration, the Declarant states that “none of the references disclose an effective and safe dose of GX-H9 in animal study”.  This argument is not found persuasive.  The grounds of rejection do not cite a reference which points to or discloses a particular dose of GX-H9, however, several references have been cited in the prosecution of the instant application which do discloses dosages of GX-H9 which are effective and safe, for example Woo et al. (cited on the 28 February 2019 IDS by Applicant).  Therefore, the assertion that safe effective dosing of GX-H9 was not known is not correct.  
At pages 10-11 of the Declaration, the Declarant asserts that discontinuation of a phase trial for VRS-317 demonstrates a lack of reasonable expectation of success.  Declarant also asserts that discontinuation of other trials for safety concerns or poor efficacy also support a lack of reasonable expectation of success.  The arguments have been fully considered, but are not found persuasive.  The success or failure or discontinuation of phase trials for other GH compounds has no direct bearing on the rejection in the instant application.  Researchers may choose to discontinue a phase trial if their drug is not superior to other known drugs for financial reasons, but this does not reflect that such a drug does not have efficacy.  Other GH drugs may have safety concerns which are related to specifics of those drugs which are not related to the GH compounds of the instant claims.  Declarant has not pointed to any specifics of any studies which would have a directed bearing on whether one of ordinary skill in the art would have a reasonable expectation of practicing the methodology of Cleland to arrive at effective dosages and dosing regiments as explained in the rejection.
Lastly, Declarant’s statements regarding dosages of GX-H9 compared to recombinant GH and the results of phase 1 and phase 2 trials are noted, but are not relevant to the instant grounds of rejection.  As GX-H9 is a long-acting growth hormone molecule, it would be expected to have effective and long-lasting effects compared to recombinant GH.
Applicant cites Immunogen Inc. v. Hirshfeld (Case No. 21-1939) at page 9 of the response as supporting the position that determining dosages of a drug is unpredictable.  First, the case which is cited is nonprecedential and therefore, any holdings in the case are not binding.  Second, the drug in the cited case is very different from that of the instant claims.  GX-H9 is growth hormone fused to an fc molecule while the drug in the cited case is an immunoconjugate wherein the therapeutic portion of the molecule is an immunoglobulin.  Lastly, statements regarding determining “safe and effective dose for immunoconjugates” are not on point with the instant fact pattern because the prior art cited in the instant grounds of rejection already established that GX-H9 suitable to be administered once or twice a month for therapeutic purposes such as treatment of dwarfism and the methodology of Cleland could be used for determining effective dosages and dosing regimens, absent evidence to the contrary.  Applicant should also note that as of 2013, GX-H9 was described as “maintains the therapeutic efficacy of hGH while significantly extending the half life” and “quite suitable for use in hGH therapeutics, which are administered for extended periods to children”.  See PipelineReview.com, Proteins and Peptides, “Handok-Genexine Long-Acting hGH Therapeutic “GX-HO” Receives Approval for Phase I Trial in Europe”, 2013. 
Handok-Genexine teach that GX-H9 has an extended half-life therefore GX-H9 is administered once or twice a month for therapeutic purposes.  While Handok-Genexine do not teach specific dosages of GX-H9, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine effective dosages and dosage ranges for GX-H9 because Cleland et al. teach such methods for another growth hormone fusion protein, VRS-317.  Cleland et al. teach the necessary pharmacokinetic experiments and pharmacodynamics experiments which result in the determination of effective dosages and dosing regiments to achieve a growth response equivalent to administration of human growth hormone, including selecting a dosage to maintain IGF-I levels.  Such methods are routine in the art as evidenced by Cleland et al.  One of ordinary skill in the art would have a reasonable expectation of success in using the methods of Cleland et al. to determine an appropriate dosage for GX-H9 because both VRS-317 and GX-H9 are long-acting growth hormone fusion proteins as taught by Hoybye et al.  Therefore, the rejection is maintained for the reasons of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 11-12 and 15-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-10 of copending Application No. 16/077,177 in view of Cleland et al. 
The claims of ‘177 are directed to methods of treating growth hormone deficiency by administering GX-H9 as well as pharmaceutical compositions wherein the hGH is administered once with an interval of at least a week and with a dosage of at least 0.1 mg per weight kg of a patient.  The claims include dosages of at least 0.1 mg/kg (claim 1) and the interval of the administration can be weekly or twice-monthly.  The dosage range includes 0.1 to 0.4 mg/kg.  The instant claims are directed to methods of treating growth hormone deficiency by administering GX-H9 with a once a week administration (0.4 to 1.5 mg/kg, 0.5-1.5 mg/kg, 0.8-1.2 mg/kg) or once every two weeks (0.8-3.0 mg/kg, 1.0-3.0 mg/kg, 1.6-2.4 mg/kg).  The instant claims are also limited to pediatric patients.
While ‘177 does not specifically claim the dosage ranges recited in the instant claims, these ranges are encompassed by claim 1 which recites a dosage of at least 0.1 mg/kg.  While claim 1 is a pharmaceutical claim, the claim recites compositions wherein the hGH is administered once with an interval of at least a week and with a dosage of at least 0.1 mg per weight kg of a patient which encompasses the claimed method.  Additionally, Cleland et al. teach methods of determining therapeutic dosages and dosing regiments for a long-acting growth hormone compound (as pointed out above in the 103 rejection of the claims).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice the invention of ‘177 in a patient with growth hormone deficiency wherein that patient was a pediatric patient because most patients being treated with growth hormone deficiency are pediatric patients.  Furthermore, it would have been obvious to practice the invention of ‘177 and to utilize the methodology of Cleland et al. to determine appropriate working dosages for treatment which include those dosages of the instant claims.  Methods of determining effective dosages are routine as evidenced by Cleland et al. and one would have had a reasonable expectation of success because GX-H9 and VRS-317 are both long-acting growth hormone fusion proteins and the method used for VRS-317 would be similarly appropriate for GX-H9.
With regard to the recited dosage ranges in the method claims not explicitly overlapping, MPEP 2144.05 states that a 
a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant asserts that the rejection is traversed and that the rejection be withdrawn for the same reasons as discussed in the obviousness rejection.  Applicant’s arguments to the obviousness rejection have been addressed and were not found persuasive for the reasons provided above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647